IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DENNIS P. KISSANE, RITA MARTIN,       : No. 178 WAL 2016
SUZANNE DEVORE, ANDREA TIGLIO,        :
ANDREW TIGLIO, HOWARD I. ROE,         : Petition for Allowance of Appeal from
DAVID C. SCARES, PAT BAUER, TRACY     : the Order of the Commonwealth Court
PALMIERI, SHAWN CORRELLO, JOYCE       :
WAHLAH, ANGELA BIDLACK, BARBARA       :
B. GORDON, ROBERT B. GORDON,          :
LANCE CROW, DAVID EISENREICH,         :
AND KENNETH SPEAR,                    :
                                      :
                   Petitioners        :
                                      :
           v.                         :
                                      :
TOWN COUNCIL OF THE TOWN OF           :
MCCANDLESS,                           :
                                      :
                   Respondent         :
                                      :
                                      :
           v.                         :
                                      :
WAL-MART REAL ESTATE BUSINESS         :
TRUST,                                :
                                      :
                   Respondent         :
                                      :
                                      :
                                      :
                                      :
                                      :


                                  ORDER



PER CURIAM

     AND NOW, this 15th day of September, 2016, the Petition for Allowance of

Appeal is DENIED